Citation Nr: 0814428	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  03-19 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for scoliosis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the United States Army 
from May 1963 to November 1963 and from March 1964 to 
November 1964. 

Procedural history

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma which denied service connection for 
scoliosis.  
	
In an August 2005 decision, the Board denied the veteran's 
claim of entitlement to service connection for scoliosis.  
The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (the Court).  In 
a Memorandum Decision dated July 16, 2007, the Court vacated 
the Board's decision and remanded the case. The Court's 
decision will be discussed at greater length below.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action on his part is required.


REMAND

In its August 2005 decision, the Board stated: "The November 
2004 VA examiner has opined that the veteran's scoliosis is a 
congenital defect.  Service connection for scoliosis would 
not be warranted on this basis alone.  Moreover, the VA 
examiner has concluded that veteran's scoliosis was not 
productive of [a] disability."  
See the August 2005 Board decision, page 10.  Thus, the Board 
found that the veteran's scoliosis was a congenital defect 
which could not be service connected.  See 38 C.F.R. §§ 
3.303(c), 4.9.  [The Board found as well that there was no 
medical evidence of any disability attributable to the 
veteran's scoliosis.]  The veteran's claim was denied based 
on the lack of a current disability. 

In its July 2007 Memorandum Decision, the Court noted that 
the November 2004 VA examiner stated that the veteran's 
scoliosis was a "congenital condition" as opposed to a 
"congenital defect" and "that it is not clear upon what 
basis the Board found that [the veteran's] scoliosis is a 
congenital defect."  The July 2007 Memorandum opinion also 
noted that the distinction between a congenital defect and a 
congenital disease is important since "the former does not 
permit service connection, but the latter does." See  the 
July 2007 Memorandum opinion at 2.   Based on "the Board's 
failure to adequately address this issue" the Court set 
aside the August 26, 2005 Board decision and remanded the 
matter for further adjudication.

As was pointed out by the Court, the medical evidence does 
not indicate whether the veteran's scoliosis is a congenital 
disease or defect.  As was noted in the Court's July 2007 
memorandum decision and the Board's October 2004 remand, the 
distinction between disease and defect is significant.  
Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation.  
However, a VA General Counsel opinion has held that service 
connection may be granted for diseases (but not defects) of 
congenital, developmental or familial origin if the condition 
was incurred in or aggravated during service. See VAOPGCPREC 
1-85 (1985) [reissued as VAOPGCPREC 82-90 (1990)]. 

Thus, additional medical evidence is needed to clarify this 
matter.

Accordingly, the case is REMANDED to the Veterans benefits 
Administration (VBA) for the following action:

1. VBA should arrange for the veteran's 
claims folder to be reviewed by the 
November 2004 VA examiner, if available, 
or by another qualified physician.  The 
examiner should be provided with separate 
copies of the Court's Memorandum Decision 
and of this remand, with instructions to 
review both.  The reviewer should render 
an opinion, in light of the entire medical 
history as to: 

a) Whether the veteran's scoliosis is a 
congenital disease or congenital defect.  

b) If the veteran's scoliosis is the 
result of a congenital disease, is it more 
likely than not that the disease was 
aggravated during the veteran's military 
service, to include his claim that the 
condition was caused by the lifting injury 
during service. 

c)  Whether the scoliosis is productive of 
any actual disability.

2. After undertaking any additional 
evidentiary and procedural development 
which it deems to be necessary, VBA should 
readjudicate the claim.  If the claim 
remains denied, the veteran and his 
attorney should be provided with a 
Supplemental Statement of the case and 
accorded appropriate opportunity to 
respond. The claims folder should then be 
forwarded to the Board, if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

